             Case 21-50263-JTD        Doc 45     Filed 03/26/21     Page 1 of 6



                                   U.S. Bankruptcy Court
                              District of Maryland (Greenbelt)
                             Adversary Proceeding #: 21−00043

Assigned to: Judge Lori S. Simpson                           Date Filed: 02/17/21
Demand:                                                      Date Removed From State: 02/17/21
                                                             Case Administrator : Kelly Horning
                                                                   Team Phone: 301−344−3965
 Nature[s] of Suit: 01 Determination of removed claim or
                       cause



Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Marriott Hotel Services, Inc.                     represented by Colleen Coffman Correal
c/o John M. Quinn                                                33 Wood Lane
Quinn, Kemp, Rowan & Hartinger                                   Rockville, MD 20850
33 Wood Ln                                                       3017621696
Rockville, MD 20850                                              Fax : 3017627691
                                                                 Email: ccc@eqkmrh.com

                                                                Lindsay C. Harrison
                                                                Jenner & Block LLC
                                                                1099 New York Avenue, NW
                                                                Suite 900
                                                                Washington, DC 20001−4412
                                                                202−639−6000

                                                                John M. Quinn
                                                                Ethridge Quinn McAulife et al
                                                                33 Wood Lane
                                                                Rockville, MD 20850
                                                                LEAD ATTORNEY

                                                                Paul B. Rietema
                                                                Jenner & Block
                                                                353 N. Clark St.
                                                                Chicago, IL 60654
                                                                321−222−9350

                                                                Alex Trepp
                                                                Jenner & Block
                                                                1099 New York Ave. NW #900
                                                                Washington, DC 20001
                                                                202−639−6000


V.

Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Wardman Hotel Owner, LLC                          represented by J Stephen McAuliffe, III
4747 Bethesda Avenue                                             Miles & Stockbridge
Suite 200                                                        11 North Washington St 700
Bethesda, MD 20814                                               Rockville, MD 20850
                                                                 301−762−1600
                                                                 LEAD ATTORNEY
               Case 21-50263-JTD      Doc 45      Filed 03/26/21     Page 2 of 6



Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Pacific Life Insurance Company                    represented by Brian Frey
700 Newport Center Drive                                         Alston & Bird LLP
Newport Beach, CA 92660                                          950 F Street NW
                                                                 Washington, DC 20004
                                                                 2022393067
                                                                 Email: brian.frey@alston.com
                                                                 LEAD ATTORNEY

                                                                 Grant T. Stein
                                                                 ALSTON & BIRD LLP
                                                                 1201 West Peachtree Street
                                                                 Atlanta, GA 30309
                                                                 404−881−7000
                                                                 Email: grant.stein@alston.com

                                                                 David A. Wender
                                                                 Alston & Bird LLP
                                                                 1201 West Peachtree Street
                                                                 Atlanta, GA 30309
                                                                 404−881−7000
                                                                 Email: david.wender@alston.com

                                      Case Related Information

     No                              Related
  Associated       No Claims       Transactions       show related transactions
    Cases

   Pending         Pending          No Pending                            Key Dates
   Matters         Deadlines         Hearings

   EOrders:
 Activity No         Party        Case Opening
    Signed                        Fees All Fees
 Upload Log


 Filing Date         #                                      Docket Text

                         1     (01 (Determination of removed claim or cause)) Notice of Removal by
                               John M. Quinn on behalf of Marriott Hotel Services, Inc. against
                               Wardman Hotel Owner, LLC , Pacific Life Insurance Company .
                               (Attachments: # 1 Adversary Cover Sheet # 2 Exhibit B # 3 Exhibit C)
 02/17/2021                    (Horning, Kelly) (Entered: 02/18/2021)

                         2     Motion /Notice of Removal Filed by Pacific Life Insurance Company.
 02/18/2021                    (Frey, Brian) (Entered: 02/18/2021)

                         3     Motion to Transfer Adversary To Another District /Motion to Transfer
                               Venue of Removed Case to the United States Bankruptcy Court for the
                               District of Delaware Where the Related Chapter 11 Bankruptcy Case of
                               Defendant Wardman Hotel Owner, L.L.C. is Pending Filed by Pacific Life
 02/18/2021                    Insurance Company. (Frey, Brian) (Entered: 02/18/2021)

 02/18/2021                    Filing Fee − Adversary Complaint − Amount $350. Filed by Brian Frey
                               (related document(s)1 Complaint filed by Plaintiff Marriott Hotel
             Case 21-50263-JTD     Doc 45      Filed 03/26/21      Page 3 of 6



                           Services, Inc.). (Grant, Kelly) Modified on 2/18/2021 to correct the party
                           filer (Grant, Kelly). (Entered: 02/18/2021)

                           Filing Fee − Other − Amount $350. Authorized by Darla Twoey. Filed by
                           Brian Frey (related document(s)1 Complaint filed by Plaintiff Marriott
                           Hotel Services, Inc., 2 Motion for Miscellaneous Relief filed by Defendant
                           Pacific Life Insurance Company, Filing Fee − Adversary Complaint filed
                           by Defendant Pacific Life Insurance Company). (Frey, Brian) (Entered:
02/19/2021                 02/19/2021)

                      4    Receipt of filing fee for Filing Fee − Other(21−00043) [misc,recgenbk] (
                           350.00). Receipt number 38023120. Fee amount 350.00 (re: Doc # ) (U.S.
02/19/2021                 Treasury) (Entered: 02/19/2021)

                      5    Affidavit of Service Filed by Brian Frey (related document(s)1 Complaint
                           filed by Plaintiff Marriott Hotel Services, Inc., 2 Motion for Miscellaneous
                           Relief filed by Defendant Pacific Life Insurance Company, 3 Motion to
                           Transfer Adversary Case filed by Defendant Pacific Life Insurance
02/19/2021                 Company). (Frey, Brian) (Entered: 02/19/2021)

                      6    Motion to Appear pro hac vice (David A. Wender) to Represent Pacific
                           Life Insurance Company Filed by Pacific Life Insurance Company. (Frey,
02/19/2021                 Brian) (Entered: 02/19/2021)

                      7    Motion to Appear pro hac vice (Grant T. Stein)to Represent Pacific Life
                           Insurance Company Filed by Pacific Life Insurance Company. (Frey,
02/19/2021                 Brian) (Entered: 02/19/2021)

                      8    Receipt of filing fee for Motion to Appear pro hac vice(21−00043)
                           [motion,mprohcad] ( 100.00). Receipt number 38023861. Fee amount
02/19/2021                 100.00 (re: Doc # 6) (U.S. Treasury) (Entered: 02/19/2021)

                      9    Receipt of filing fee for Motion to Appear pro hac vice(21−00043)
                           [motion,mprohcad] ( 100.00). Receipt number 38023861. Fee amount
02/19/2021                 100.00 (re: Doc # 7) (U.S. Treasury) (Entered: 02/19/2021)

                      10   Order Granting Motion For Admission Appear pro hac vice (related
                           document(s):6 Motion to Appear pro hac vice (David A. Wender) to
                           Represent Pacific Life Insurance Company filed by Defendant Pacific Life
02/22/2021                 Insurance Company). (Horning, Kelly) (Entered: 02/22/2021)

                      11   Order Granting Motion For Admission pro hac vice (related document(s):7
                           Motion to Appear pro hac vice (Grant T. Stein)to Represent Pacific Life
                           Insurance Company filed by Defendant Pacific Life Insurance Company).
02/22/2021                 (Horning, Kelly) (Entered: 02/22/2021)

                      12   Answer to Complaint Answer to Wardman Hotel Owner L.L.C.'s
                           Counterclaim Filed by Marriott Hotel Services, Inc.. (Correal, Colleen)
02/24/2021                 (Entered: 02/24/2021)

                      13   BNC Certificate of Mailing − PDF Document. (related document(s)10
                           Order on Motion to Appear pro hac vice). No. of Notices: 6. Notice Date
02/24/2021                 02/24/2021. (Admin.) (Entered: 02/25/2021)

                      14   BNC Certificate of Mailing − PDF Document. (related document(s)11
                           Order on Motion to Appear pro hac vice). No. of Notices: 7. Notice Date
02/24/2021                 02/24/2021. (Admin.) (Entered: 02/25/2021)
             Case 21-50263-JTD     Doc 45     Filed 03/26/21      Page 4 of 6



                      15   Line /Designation of Items on the Docket of the Above Captioned
                           Removed Case in Accordance with Md. L.B.R. 9027−2(c) Filed by Brian
                           Frey (related document(s)2 Motion for Miscellaneous Relief filed by
                           Defendant Pacific Life Insurance Company). (Attachments: # 1 Exhibit A
02/26/2021                 # 2 Certificate of Service) (Frey, Brian) (Entered: 02/26/2021)

                      16   Order of Recusal, Involvement of Judge Thomas J. Catliota Terminated.
                           Judge Lori S. Simpson added to case . (Horning, Kelly) (Entered:
02/26/2021                 02/26/2021)

                      17   BNC Certificate of Mailing − PDF Document. (related document(s)16
                           Order of Recusal). No. of Notices: 7. Notice Date 02/28/2021. (Admin.)
02/28/2021                 (Entered: 03/01/2021)

                      18   Notice of Hearing RE: 3 Motion to Transfer Adversary Case filed by
                           Defendant Pacific Life Insurance Company; Hearing scheduled for
                           3/18/2021 at 11:00 AM by videoconference or teleconference. For hearing
                           access information see www.mdb.uscourts.gov/hearings or call
03/03/2021                 410−962−2688. (Alexander, Lisa) (Entered: 03/03/2021)

                      19   Order Upon Notice of Removal to Bankruptcy Court RE: 2 Motion/Notice
                           of Removal filed by Defendant Pacific Life Insurance Company; Hearing
                           scheduled for 3/29/2021 at 10:00 AM by videoconference or
                           teleconference. For hearing access information see
                           www.mdb.uscourts.gov/hearings or call 410−962−2688. (Alexander, Lisa)
03/03/2021                 (Entered: 03/03/2021)

                      20   Affidavit Re: Service Filed by Brian Frey (related document(s)19 Order
03/03/2021                 Setting Hearing (ap)). (Frey, Brian) (Entered: 03/03/2021)

                      21   Line STATEMENT OF MARRIOTT HOTEL SERVICES, INC.
                           PURSUANT TO RULE 9027(e)(3) OF THE FEDERAL RULES OF
                           BANKRUPTCY PROCEDURE Filed by Colleen Coffman Correal.
03/03/2021                 (Correal, Colleen) (Entered: 03/03/2021)

                      22   Amended Notice of Hearing (related document(s)3 Motion to Transfer
                           Adversary Case filed by Defendant Pacific Life Insurance Company).
                           Hearing scheduled for 3/29/2021 at 10:00 AM by videoconference or
                           teleconference. For hearing access information see
                           www.mdb.uscourts.gov/hearings or call 410−962−2688. (Horning, Kelly)
03/04/2021                 (Entered: 03/04/2021)

                      23   BNC Certificate of Mailing − Hearing. (related document(s)18 Notice of
                           Hearing). No. of Notices: 7. Notice Date 03/05/2021. (Admin.) (Entered:
03/05/2021                 03/06/2021)

                      24   BNC Certificate of Mailing − PDF Document. (related document(s)19
                           Order Setting Hearing (ap)). No. of Notices: 7. Notice Date 03/05/2021.
03/05/2021                 (Admin.) (Entered: 03/06/2021)

                      25   BNC Certificate of Mailing − Hearing. (related document(s)22 Notice of
                           Hearing). No. of Notices: 7. Notice Date 03/06/2021. (Admin.) (Entered:
03/06/2021                 03/07/2021)

                      26   Notice of Appearance and Request for Notice Filed by Marriott Hotel
03/11/2021                 Services, Inc.. (Correal, Colleen) (Entered: 03/11/2021)

03/12/2021            27
             Case 21-50263-JTD     Doc 45      Filed 03/26/21       Page 5 of 6



                           Motion to Appear pro hac vice Paul B. Rietma to Represent Marriott Hotel
                           Services, Inc. Filed by Marriott Hotel Services, Inc.. (Correal, Colleen)
                           (Entered: 03/12/2021)

                      28   Receipt of filing fee for Motion to Appear pro hac vice(21−00043)
                           [motion,mprohcad] ( 100.00). Receipt number 38110524. Fee amount
03/12/2021                 100.00 (re: Doc # 27) (U.S. Treasury) (Entered: 03/12/2021)

                      29   Motion to Appear pro hac vice Alex Trepp to Represent Marriott Hotel
                           Services, Inc. Filed by Marriott Hotel Services, Inc.. (Correal, Colleen)
03/12/2021                 (Entered: 03/12/2021)

                      30   Receipt of filing fee for Motion to Appear pro hac vice(21−00043)
                           [motion,mprohcad] ( 100.00). Receipt number 38110538. Fee amount
03/12/2021                 100.00 (re: Doc # 29) (U.S. Treasury) (Entered: 03/12/2021)

                      31   Order Granting Motion For Admission Pro Hac Vice(related
                           document(s):27 Motion to Appear pro hac vice Paul B. Rietma to
                           Represent Marriott Hotel Services, Inc. filed by Plaintiff Marriott Hotel
03/17/2021                 Services, Inc.). (Horning, Kelly) (Entered: 03/17/2021)

                      32   Order Granting Motion For Admission Pro Hac Vice (related
                           document(s):29 Motion to Appear pro hac vice vice Alex Trepp to
                           Represent Marriott Hotel Services, Inc. filed by Plaintiff Marriott Hotel
03/17/2021                 Services, Inc.). (Horning, Kelly) (Entered: 03/17/2021)

                      33   Consent Order Granting Motion To Transfer Venue Of Removed Case To
                           The United States Bankruptcy Court For The District Of Delaware Where
                           The Chapter 11 Bankruptcy Case Of Defendant Wardman Hotel Owner,
                           L.L.C. Is Pending (related document(s):3 Motion to Transfer Adversary
                           Case filed by Defendant Pacific Life Insurance Company). (Horning,
03/18/2021                 Kelly) (Entered: 03/18/2021)

                      34   Motion for Remand Mandatory Abstention from Hearing and Remand of
                           Claims Against Pacific Life Insurance Company, or in the Alternative,
                           Permissive Abstention and Remand Filed by Marriott Hotel Services, Inc..
                           (Attachments: # 1 Proposed Order # 2 Exhibit Exhibits B − E) (Correal,
03/19/2021                 Colleen) (Entered: 03/19/2021)

                      35   BNC Certificate of Mailing − PDF Document. (related document(s)31
                           Order on Motion to Appear pro hac vice). No. of Notices: 9. Notice Date
03/19/2021                 03/19/2021. (Admin.) (Entered: 03/20/2021)

                      36   BNC Certificate of Mailing − PDF Document. (related document(s)32
                           Order on Motion to Appear pro hac vice). No. of Notices: 10. Notice Date
03/19/2021                 03/19/2021. (Admin.) (Entered: 03/20/2021)

                      37   BNC Certificate of Mailing − PDF Document. (related document(s)33
                           Order on Motion To Transfer Adversary). No. of Notices: 11. Notice Date
03/20/2021                 03/20/2021. (Admin.) (Entered: 03/21/2021)

                      38   Line /Circuit Court for Montgomery County Docket Pleadings Part 1 (Dkt.
                           1−10) Filed by Brian Frey. (Attachments: # 1 Dkt 1 # 2 Dkt 2 # 3 Dkt 3 #
                           4 Dkt 4 # 5 Dkt 5 # 6 Dkt 6 # 7 Dkt 7 # 8 Dkt 8 # 9 Dkt 9 # 10 Dkt 10)
03/23/2021                 (Frey, Brian) (Entered: 03/23/2021)

03/23/2021            39   Line /Circuit Court for Montgomery County Docket Pleadings Part 2 (Dkt.
                           11−40) Filed by Brian Frey. (Attachments: # 1 Dkt 11 # 2 Dkt 12 # 3 Dkt
             Case 21-50263-JTD     Doc 45     Filed 03/26/21      Page 6 of 6



                           13 # 4 Dkt 14 # 5 Dkt 15 # 6 Dkt 16 # 7 Dkt 17 # 8 Dkt 18 # 9 Dkt 19 # 10
                           Dkt 20 # 11 Dkt 21 # 12 Dkt 22 # 13 Dkt 23 # 14 Dkt 24 # 15 Dkt 25 # 16
                           Dkt 26 # 17 Dkt 27 # 18 Dkt 28 # 19 Dkt 29 # 20 Dkt 30 # 21 Dkt 31 # 22
                           Dkt 32 # 23 Dkt 33 # 24 Dkt 34 # 25 Dkt 35 # 26 Dkt 36 # 27 Dkt 37 # 28
                           Dkt 38 # 29 Dkt 39 # 30 Dkt 40) (Frey, Brian) (Entered: 03/23/2021)

                      40   Line /Circuit Court for Montgomery County Docket Pleadings Part 3 (Dkt.
                           41−65) Filed by Brian Frey. (Attachments: # 1 Dkt 41 # 2 Dkt 42 # 3 Dkt
                           43 # 4 Dkt 44 # 5 Dkt 45 # 6 Dkt 46 # 7 Dkt 47 # 8 Dkt 48 # 9 Dkt 49 # 10
                           Dkt 50 # 11 Dkt 51 # 12 Dkt 52 # 13 Dkt 53 # 14 Dkt 54 # 15 Dkt 55 # 16
                           Dkt 56 # 17 Dkt 57 # 18 Dkt 58 # 19 Dkt 59 # 20 Dkt 60 # 21 Dkt 61 # 22
                           Dkt 62 # 23 Dkt 63 # 24 Dkt 64 # 25 Dkt 65) (Frey, Brian) (Entered:
03/23/2021                 03/23/2021)

                      41   Line /Circuit Court for Montgomery County Docket Pleadings Part 4 (Dkt.
                           66−74) Filed by Brian Frey. (Attachments: # 1 Dkt 66 # 2 Dkt 67 # 3 Dkt
                           68 # 4 Dkt 69 # 5 Dkt 70 # 6 Dkt 71 # 7 Dkt 72 # 8 Dkt 73 # 9 Dkt 74)
03/23/2021                 (Frey, Brian) (Entered: 03/23/2021)

                      42   Line /Circuit Court for Montgomery County Docket Pleadings Part 5 (Dkt.
                           75−91) Filed by Brian Frey. (Attachments: # 1 Dkt 75 # 2 Dkt 76 # 3 Dkt
                           77 # 4 Dkt 78 # 5 Dkt 79 # 6 Dkt 80 # 7 Dkt 81 # 8 Dkt 82 # 9 Dkt 83 # 10
                           Dkt 84 # 11 Dkt 85 # 12 Dkt 86 # 13 Dkt 87 # 14 Dkt 88 # 15 Dkt 89 # 16
03/23/2021                 Dkt 90 # 17 Dkt 91) (Frey, Brian) (Entered: 03/23/2021)

                      43   Line /Circuit Court for Montgomery County Docket Pleadings Part 6 (Dkt.
                           92 and 93) Filed by Brian Frey. (Attachments: # 1 Dkt 92 # 2 Dkt 93)
03/23/2021                 (Frey, Brian) (Entered: 03/23/2021)

                      44   Line /Supplement of Circuit Court for Montgomery County Docket
                           Pleadings (Dkt. 58 to Dkt 62; Dkt 66, Dkt. 72 to Dkt. 74; Dkt. 76; Dkt. 82
                           and Dkt. 88) Filed by Brian Frey. (Attachments: # 1 Dkt 58 # 2 Dkt 59 # 3
                           Dkt 60 # 4 Dkt 61 # 5 Dkt 62 # 6 Dkt 66 # 7 Dkt 72 # 8 Dkt 73 # 9 Dkt 74
03/24/2021                 # 10 Dkt 76 # 11 Dkt 82 # 12 Dkt 88) (Frey, Brian) (Entered: 03/24/2021)
